USDC IN/ND case 2:17-cv-00032-TLS-JPK document 128 filed 07/12/19 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


WILLIE T. DONALD,                             )
                                              )
       Plaintiff,                             )
                                              )
              v.                              ) CAUSE NO. 2:17-cv-00032-JVB-PRC
                                              )
BRUCE OUTLAW, CARLA K PYLE,                   )
THE CITY OF GARY, et al.                      )
                                              )
       Defendants.                            )

                                 NOTICE OF APPEARANCE

       To the Clerk of this Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court and I appear in this case as

counsel for the Non-Party Lake County Prosecutor’s Office.




                                                     Respectfully submitted,
                                                     CURTIS T. HILL, JR.
                                                     Indiana Attorney General
                                                     Attorney No. 13999-20

Date: July 12, 2019                          By:     Christopher M. Anderson
                                                     Deputy Attorney General
                                                     Attorney No. 31870-49
                                                     OFFICE OF INDIANA ATTORNEY GENERAL
                                                     Indiana Government Center South, 5th Floor
                                                     302 West Washington Street
                                                     Indianapolis, IN 46204-2770
                                                     Phone: (317) 233-8647
                                                     Fax: (317) 232-7979
                                                     E-Mail: Christopher.Anderson@atg.in.gov
